Citation Nr: 0427071	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  02-17 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss, and if the claim is reopened, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2001 RO decision which determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim for service connection for bilateral 
hearing loss.  

As indicated below, the Board has reopened the veteran's 
claim for service connection for bilateral hearing loss.  
This reopened claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

In October 1980, the Board denied service connection for 
bilateral hearing loss.  Evidence associated with the record 
since then includes some evidence which is not cumulative or 
redundant and which is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted since the 
Board's October 1980 decision, and the claim for service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been notified with 
regard to the evidence necessary to reopen and substantiate 
his claim for service connection for bilateral hearing loss.  
He has been informed of his and the VA's respective duties to 
obtain evidence.  Moreover, as indicated below, the Board is 
reopening the veteran's claim herein, and returning it to the 
RO for additional development and de novo consideration.  
Accordingly, the Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.   

Service connection may be granted for disability due to 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In this case, service connection for bilateral hearing loss 
was initially denied by the RO in March 1979.  The veteran 
filed an appeal of this decision, and in October 1980, the 
Board issued a decision denying service connection for 
bilateral hearing loss.  The Board's decision found that the 
veteran had pre-existing bilateral hearing loss, and that 
this condition, in effect, did not undergo an increase in 
over-all severity due to some incident of his active duty 
service.  Post service medical treatment records considered 
at that time showed treatment for hearing loss beginning in 
January 1979.

In March 1997, the RO issued a decision that, in pertinent 
part, granted service connection for perforated right 
eardrum, and assigned thereto a noncompensable (0 percent) 
disability rating, effective in June 1996.  

The RO's March 1997 decision also denied service connection 
for a perforated left eardrum, and determined that new and 
material evidence had not been presented to reopen the 
veteran's claim for service connection for bilateral hearing 
loss.  The veteran filed a timely notice of disagreement as 
to these issues, and a statement of the case was issued by 
the RO in June 1997.  The veteran did not file a timely 
substantive appeal thereafter, and the decision became final.

In June 2000, the veteran filed his attempt to reopen his 
claim for service connection for bilateral hearing loss.  

The Board's October 1980 decision is final, with the 
exception that the claim may be reopened if new and material 
evidence has been submitted.  If the claim is thus reopened, 
it will be reviewed based on all the evidence of record.  
38 U.S.C.A. §§ 5108, 7104, 7105; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991). 

During the time applicable to the present case, "new and 
material evidence" means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
[The Board notes that the definition of "new and material 
evidence" has since been changed, but the new version is not 
applicable to the present case, given the date on which the 
application to reopen was filed (June 2000).  See 38 C.F.R. 
§ 3.156(a) (2003).]

When the Board denied the veteran's claim in October 1980, it 
found that the veteran had pre-existing hearing loss, which 
was not shown to have been aggravated during his active duty 
service.  Since that decision, the veteran has submitted 
additional medical evidence, including multiple medical 
opinions suggesting a relationship between the veteran's 
hearing loss and his active service.  Most recently, a 
November 2003 opinion letter from J. Shine, M.D., indicated 
that he had reviewed the veteran's service medical records, 
and attributed his hearing loss to his active duty service.  
An October 2003 opinion letter from R. Davis, M.D., also 
suggested a link between the veteran's bilateral hearing loss 
and his military service.  This decision was based upon Dr. 
Davis' review of the veteran's service medical records.



Both of these medical opinions are new, in that they were not 
previously considered by the Board.  Although they fail to 
specifically acknowledge any pre-existing hearing loss that 
may have been present, the Board does find them to be 
material. 
In this regard, both claim to be based upon a review of the 
veteran's service medical records.  See Justus v. Principi, 
3 Vet. App. 510 (1992) (the credibility of the evidence is to 
be presumed).  The Board also points out that after the 
October 1980 Board decision, the veteran was granted service 
connection for a perforated right eardrum.

In support of his claim, the veteran has also submitted 
additional post service medical treatment records from both 
the VA and private treatment providers dating back to 1978.  
In particular, an operative report, dated in June 1978, noted 
that the veteran underwent a bilateral myringotomy with 
insertion of "Bobbin" type vent tubes.  This evidence was 
not considered at the time of the Board's October 1980 
decision, and is material to the issue herein.  

After reviewing all of the additional evidence received since 
the last final decision, the Board concludes that evidence 
that is both new and material has been submitted since the 
prior final decision, and thus the claim is reopened.  

The reopening of this claim does not mean that service 
connection for bilateral hearing loss is granted.  Rather, 
the merits of the claim for service connection will have to 
be further reviewed by the RO after it develops additional 
evidence, as set forth in the below remand.


ORDER

The claim for service connection for bilateral hearing loss 
is reopened; to this extent, the appeal is granted.



REMAND

As noted above, additional development of the evidence is 
warranted as to the reopened claim for service connection for 
bilateral hearing loss.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In the judgment of the Board, this includes making an 
effort to obtain additional medical records, and providing 
the veteran with a VA examination.

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for bilateral hearing loss from 
the time of his separation from active 
service in September 1963 to the present.  
After securing necessary releases, the RO 
should obtain copies of the related 
medical records that are not presently 
contained in the claims file.  The Board 
is particularly interested in treatment 
from September 1963 to January 1978.

2.  Thereafter, the RO should have the 
veteran undergo the appropriate VA 
examination(s) to determine the nature 
and etiology of any current bilateral 
hearing loss.  The claims folder should 
be provided to and reviewed by the 
examiner(s).  Based on examination 
findings, review of historical records, 
and medical principles, the examiner(s) 
should provide a medical opinion, with 
adequate rationale, as to the date of 
onset and etiology of any current 
bilateral hearing loss, including any 
relationship with military service 
(whether pre-existing service, incurred 
in or aggravated thereby), or his 
service-connected perforated right ear 
drum.  The examiner's review should 
include a review of the medical reports 
marked with green tabs on the right hand 
side of the claims folders, VA treatment 
and examination reports marked by yellow 
tabs on the right hand side of the claims 
folder, and the pertinent service medical 
records contained in the yellow envelope 
at the back of the claims folder.

3.  After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the law, the RO 
should review, on a de novo basis, the 
merits of the reopened claim for service 
connection for bilateral hearing loss.  
If the claims are denied, the RO should 
issue a supplemental statement of the 
case to the veteran and his 
representative, and they he should be 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



